COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Anthony Mottin v. State of Texas

Appellate case number:      01-19-00249-CR

Trial court case number:    19077

Trial court:                344th District Court of Harris County

       This case was abated and remanded to the trial court for the trial court to hold a
hearing on whether appellant wanted to continue his appeal. On March 5, 2020, appellant’s
counsel filed a motion to reinstate. On March 6, 2020, the trial court clerk filed a
supplemental clerk’s record, which contains the trial court’s order stating that appellant
desires to continue his appeal and setting appellant’s brief due on April 3, 2020.
Accordingly, we grant appellant’s motion and REINSTATE this case on the Court’s active
docket.
       Appellant’s brief is ORDERED to be filed no later than April 3, 2020. See TEX. R.
APP. P. 38.6(d).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).


Judge’s signature: ___/s/ Sherry Radack_______
                    Acting individually  Acting for the Court

Date: __March 12, 2020___